2 F.3d 1152
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nelson VASQUEZ, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 93-5026.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1993.

Before MILBURN, RYAN and BATCHELDER, Circuit Judges.

ORDER

1
Nelson Vasquez appeals the denial of his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Vasquez pleaded guilty in the district court on June 25, 1990, to a single count of conspiracy to possess with intent to distribute cocaine.  The district court accepted the plea and sentenced petitioner to 121 months imprisonment.  No direct appeal was taken.


3
Thereafter, petitioner filed the instant motion to vacate under Sec. 2255, in which he alleged that the trial court lacked jurisdiction over his offense.  The district court summarily denied the instant motion as without merit.


4
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum opinion filed December 15, 1992.  Summary denial of petitioner's motion was appropriate pursuant to Rule 4, Rules Governing Sec. 2255 Proceedings, because it plainly appears from the face of the motion and any annexed exhibits that the petitioner is not entitled to relief.  Baker v. United States, 781 F.2d 85, 92 (6th Cir.), cert. denied, 479 U.S. 1017 (1986).  Simply put, petitioner's challenge to the district court's jurisdiction is specious.


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.